     Case 5:19-cv-00101-RWS-CMC Document 1 Filed 07/29/19 Page 1 of 11 PageID #: 1

PETITION FOR WRIT OF HABEAS CORPUS: 28 USC §2254   (Rev. 9/10)
ADOPTED BY ALL FEDERAL COURTS        IN   TEXAS


                        1N THE UNITED STATES DISTRICT COURT

                    FOR THE               &ri,                   DISTRICT OF TEXAS
                                                                                        jo,
                                           co                    DIVISION


                         PETITION FOR A WRIT OF HABEAS CORPUS BY
                                A PERSON IN STATE CUSTODY



        K L j/u'AJ 'iftD'(/                                                  3r?      'Wi 9&ik &SYI
PETITIONER                                                        CURRENT PLACE OF CONFiNEMENT
(Full name of Petitioner)


                                                                   //6S6 r
                                                                               PRISONER ID NUMBER
            c'T
                          C .Z
 S72rr AGL,W7
     .S/W (2Ot/C,            is'.c
                                                                             W190A446
RESPONDENT                                                                               CASE NUMBER
(Name of TDCJ Director, Warden, Jailor, or                             (Supplied by the District Court Clerk)
authorized person having custody of Petitioner)


                                 INSTRUCTIONS - READ CAREFULLY

         The petition must be legibly handwritten or typewritten and signed and dated by the petitioner,
         under penalty of perjury. Any false statement of an important fact may lead to prosecution for
         perjury. Answer all questions in the proper space on the form.

2.       Additional pages are not allowed except in answer to questions 11 and 20. Do not cite legal
         authorities. Any additional arguments or facts you want to present must be in a separate
         memorandum. The petition, including attachments, may not exceed 20 pages.

3.       Receipt of the $5.00 filing fee or a grant of permission to proceed informapauperis must occur
         before the court will consider your petition.

4.       If you do not have the necessary filing fee, you may ask permission to proceed informapauperis.
         To proceed informapauperis, (1) you must sign the declaration provided with this petition to
         show that you cannot prepay the fees and costs, and (2) if you are confined in TDCJ-CID, you
         must send in a certified In Forma Pauperis Data Sheet form from the institution in which you are
         confined. If you are in an institution other than TDCJ-CID, you must send in a certificate
         completed by an authorized officer at your institution certifying the amount of money you have
         on deposit at that institution. If you have access or have had access to enough funds to pay the
         filing fee, then you must pay the filing fee.
      Case 5:19-cv-00101-RWS-CMC Document 1 Filed 07/29/19 Page 2 of 11 PageID #: 2
         Only judgments entered by one court may be challenged in a single petition. A separate petition
         must be filed to challenge a judgment entered by a different state court.

6.       Include all of your grounds for relief and all of the facts that support each ground for relief in this
         petition.

7.       Mail the completed petition and one copy to the U. S. District Clerk. The "Venue List" in your
         unit law library lists all of the federal courts in Texas, their divisions, and the addresses for the
         clerk's offices. The proper court will be the federal court in the division and district in which you
         were convicted (for example, a Dallas County conviction is in the Northern District of Texas,
         Dallas Division) or where you are now in custody (for example, the Huntsville units are in the
         Southern District of Texas, Houston Division).

8.       Failure to notify the court of your change of address could result in the dismissal of your case.


                                                  PETITION

What are you challenging? (Check ll that apply)

         o       A judgment of conviction or sentence,        (Answer Questions 1-4,        5-12 & 20-25)
                 probation or deferred-adjudication probation
         O       A parole revocation proceeding.              (Answer Questions 1-4,         13-14 & 20-25)
         o       A disciplinary proceeding.                   (Answer Questions 1-4,         15-19 & 20-25)
                 Other: ?gIso,Ic Z,,,irj Z'i PRoCJCfS
                                            -c,
                                                              (Answer Questions 1-4,         10-11 & 20-25)
                       CLaise     ?ocDvRiic       1Z)fcv,jticj

All petitioners must answer guestions 1-4:
Note: In answering questions 1-4, you must give information about the conviction for the sentence you
are presently serving, even if you are challenging a prison disciplinary action. (Note: If you are
challenging a prison disciplinary action, do not answer questions 1-4 with information about the
disciplinary case. Answer these questions about the conviction for the sentence you are presently serving.)
Failure to follow this instruction may result in a delay in processing your case.

         Name and location of the court (district and county) that entered the judgment of conviction and
         sentence that you are presently serving or that is under attack:




2.        Date ofjudgment of conviction:

 3.       Length of sentence:    ?'


4.        Identify the docket numbers (if known) and all crimes of which you were convicted that you wish
          to challenge in this habeas action:_____________________________________________________




                                                        -2-
  Case 5:19-cv-00101-RWS-CMC Document 1 Filed 07/29/19 Page 3 of 11 PageID #: 3
Judgment of Conviction or Sentence, Probation or Deferred-Adjudication Probation:

5.     What was your plea? (Check one)             0 Not Guilty       0 Guilty       0 Nob    Contendere

6.     Kind of trial: (Check one)         0 Jury              0 Judge Only
7.     Did you testify at trial?        0 Yes      0 No
       Did you appeal the judgment of conviction?            0 Yes    0 No
       If you did appeal, in what appellate court did you file your direct appeal?
                                                          Cause Number (if known):

       What was the result of your direct appeal (affirmed, modified or reversed)?

       What was the date of that decision?

       If you filed a petition for discretionary review after the decision of the court of appeals, answer
       the following:

       Grounds raised:



       Result:

       Date of result:                                    Cause Number (if known):

       If you filed a petition for a writ of certiorari with the United States Supreme Court, answer the
       following:

       Result:

       Date ofresult:

 10.   Other than a direct appeal, have you filed any petitions, applications or motions from this
       judgment in any court, state or federal? This includes any state applications for a writ of habeas
       corpus that you may have filed.         0 Yes         No

 11.   If your answer to   10 is "Yes," give the following information:

       Name of court:

       Nature of proceeding:       !"


       Cause number (if known):



                                                       -3-
 Case 5:19-cv-00101-RWS-CMC Document 1 Filed 07/29/19 Page 4 of 11 PageID #: 4
    Date (month, day and year) you fflçd the petition, application or motion as shown by a file-
    stamped date from the particular court:

      Grounds raised:



      Date of final decision:

      What was the decision?

      Name of court that issued the final decision:

      As to any second petition, application or motion, give the same information:

      Name of court:

      Nature ofproceeding:

      Cause number (ifknown):

      Date (month, day and year) you ffld the petition, application or motion as shown by a file-
      stamped date from the particular court:


      Grounds raised:



      Date of final decision:

      What was the decision?

      Name of court that issued the final decision: p/fr-

      Ifyou have filed more than two petitions, applications or motions, please attach an additional
      sheet ofpaper and give the same information about each petition, application or motion.

12.   Do you have any future sentence to serve after you finish serving the sentence you are attacking
                           in this petition?         0 Yes 0 No
       (a)    If your answer is "Yes," give the name and location of the court that imposed the sentence
              to be served in the future:



       (b)     Give the date and length of the sentence to be served in the future:




                                                  El
  Case 5:19-cv-00101-RWS-CMC Document 1 Filed 07/29/19 Page 5 of 11 PageID #: 5
     (c)    Have you filed, or do you intend to file, any petition attacking the judgment for the
            sentence you must serve in the future?   0 Yes 0 No
Parole Revocation:

13.    Date and location of your parole revocation:

14.    Have you filed any petitions, applications or motions in any state or federal court challenging
       your parole revocation?       0 Yes 0 No
       If your answer is "Yes," complete Question 11 above regarding your parole revocation.

Disciplinary Proceedings:

15.    For your original conviction, was there a finding that you used or exhibited a deadly weapon?
       DYes            mNo

16.    Are you eligible for release on mandatory supervision?         Yes     0 No
17.    Name and location of the TDCJ Unit where you were found guilty of the disciplinary violation:


       Disciplinary case number:

       What was the nature of the disciplinary charge against you?

18.    Date you were found guilty of the disciplinary violation:

       Did you lose previously earned good-time days?        DYes         0 No
       If your answer is "Yes," provide the exact number of previously earned good-time days that were
       forfeited by the disciplinary hearing officer as a result of your disciplinary hearing:


       Identify all other punishment imposed, including the length of any punishment, if applicable, and
       any changes in custody status:




 19.   Did you appeal the finding of guilty through the prison or TDCJ grievance procedure?
        DYes            DNo
        If your answer to Question   19 is "Yes," answer the following:

        Step   1   Result:



                                                   -5-
     Case 5:19-cv-00101-RWS-CMC Document 1 Filed 07/29/19 Page 6 of 11 PageID #: 6
               Date of Result:

        Step 2 Result:

                   Date of Result:

All petitioners must answer the remaining fluestions:

20.     For this petition, state every ground on which you claim that you are being held in violation of the
        Constitution, laws, or treaties of the United States. Summarize briefly the facts supporting each
        ground. If necessary, you may attach pages stating additional grounds and facts supporting them.

        CAUTION: To proceed in the federal court, you must ordinarily first exhaust your available state-
        court remedies on each ground on which you request action by the federal court. Also, if you fail
        to set forth all the grounds in this petition, you may be barred from presenting additional grounds
        at a later date.

A.      GROUND ONE:                   jy                             7, (, J4-                          cA1s          Bh'rs 4 / 3oc- To Po
             iwsi4 )t/,7,9'J)BfY,?i9,?/
        M',2,1                        2                   ?1?1cL:s
                                                      £/3A c
                                                                             s4vD
                                                                                                   3w           Jiij          "-'-
                                                                                                                               7t    c
                                                                                                                                           Poc,-, u


        Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

        OFF/fAmE,?                          iicyj- 5w j-                                    Oit/   C4pI             PR

        VOLP-7IA1S         /R j4JdAi/,             7)1?i/(/4A?9       C4SA       //fA54 &2              VIHC/-I    /4S OV /?D/ft/LJEJI     /f/ii ,-' £c-,
                                            2i,j   3/i-                /,zocc                           Tfr',r    f&/f77 ,4J7Z/   (Z        #%'7      ZV-'

         73Ert'R,E Aj?f4(_                      /JfA'AIJ AA/D OVE           i,'-i- .iic- RPcw                     5r? 1                    Y/f

        OA/E       .h'4-iL5 i?/f$POL'/)Kl 7ö Ai>PEAL                  /T&?2f#A /-             //fVCiO/J34               1ç &AJC/)    /-   ?IETVDJC/4.,

B.      GROUND                                                 Aci Th cT,s Yiuou                            i; bh4a/,,rej-    FAC7   2       d   ff4,i5 +

         i    $Lf4-LOCkr     Vivm-          2ewgs                ie,         3o3      3O6. 551. O                  '03,   o   ARn           /O1t


         Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

                        ii          Sr.c,   /    Ai   Bar,,' AE.4c         Oi,9J936 'r +           i)Fvf NC        O/AJ3'S/3rncLW/

                                                                                                                              i- Cpz
                                                                                                                                                 31AS/f1


                   quc,,r.i As frz i.i.                ini                       Sjc,,j,,          .5rei'     teicwwc.e                    Rrn.ty    1


         /'IIIL        /C4-'41                     pm.v's        &ee,R,e APhi4. eV/f.flhJtj*I/fD 77,C2)                   Zic                Cij ,'u
         (.ftjjCy,4g1CF. )3ni, AlAr,R C,4scc A/7E                    77ø      4'T O,?Pbf7 i?/i.' ViC                      u,?/iC?, kvir,'- A/C NEZ? j)0

         lb   B,   hA tiES   ,+   ti BL4L oc,          fORcJAX OFF,C#.10f4Z           Do ,4U.        cc Psq..t-",- /A?45E.a $,t                   CA P Z
     Case 5:19-cv-00101-RWS-CMC Document 1 Filed 07/29/19 Page 7 of 11 PageID #: 7

C.      GROUND THREE: j)                                                -,-   CWSm-LITIO/.IA                  lAw           3I'          TZC, C,   P.   Ai    3,0 4.   Wr          1I54R,47,
                                                                                                                                                                                           S
                      i-a      ô    /4t S7 i-zc 7,                            S74r/c ,&c1vc7 7                 C.   j.            /1,4     5 .i- /4     &14OCjc BA5ED          i




        Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

        3.   h-ii-r.s,   +   M &,4           I   Ek- D/D            ,CA'71/                 /,t'%C,'JD   rc   6?fi           O/TA/JMR                    iJ5t        3,i J?rspo,vi)1A16



        JA'cJ?              I.W7J?       C4PT             'A'.      3...Cf&A          £ f/14J.4L       DiXJ5/f,A,                                       s /iv.4/D     OY7c/fiJ4)

         b/SC/flhJ//My (>                        £ /A-'        /C577,&                 /f592. /r A                                        t /4,          i-o ci<-   i1i ,t't       ec,.'


         l)itLcri                   Dv7y                        D!SIP(1A.1.4,e;        rk                                         DArEi)          /s3/Jr                ,t.-


                     p4-3 ii-       r0       LTA-S   vRuiWCi). (FffA1De )vs                                             9   -j-
                                                                                                                                   AID-


D.      GROUND FOUR:


         Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):




21.      Relief sought in this petition: ,4 ,4.                                                    I                        AfD6c

         I/6?5A'CZ YI/VJS1-4,4/11                                                 -
                                                                                                          7                                  ,




         /   k/ILL   Snr JJ' 6Ibf v/L13                                £CR.0 AVo, i2.ccr                      ári                 f2rJupI5#4        O'c.-r           t*vii


                                /i                   z'ôt                 ,-'i C                                                         c-'c            /s   SA2v3,

         / 1ny                                            J,   2                      oa D m-i         J/-Gk,           '.o       S3       S-n               .&-

         /5    ,4-                       "                            r    Rec.                                     /


          / 5iEl-r           i.-'   ,4i)             I     I e's-                                         Ecr.      ..                       -




                                                                                       -7-
      Case 5:19-cv-00101-RWS-CMC Document 1 Filed 07/29/19 Page 8 of 11 PageID #: 8
22.      Have you previously filed a federal habeas petition attacking the same conviction, parole
         revocation or disciplinary proceeding that you are attacking in this petition? DYes           Nc
         If your answer is "Yes," give the date on which ch petition was filed and the federal court in
         which it was filed. Also state whether the petition was (a) dismissed without prejudice, (b)
         dismissed with prejudice, or (c) denied.




          If you previously filed a federal petition attacking the same conviction and such petition was
          denied or dismissed with prejudice, did you receive permission from the Fifth Circuit to file a
          second petition, as required by 28 U.S.C. § 2244(b)(3) and (4)?   0 Yes 0 No
23.       Are any of the grounds listed in question 20 above presented for the first time in this petition?
          Yes            DNo
          If your answer is "Yes," state briefly what grounds are presented for the first time and give your
          reasons for not presenting them to any other court, either state or federal.

                 cI?o1rn)5     E5.-JdZ/)    Jzer




24.       Do you have any petition or appeal now pending (filed and not yet decided) in any court, either
          state or federal, for the judgment you are challenging?       Yes      0 No
          If "Yes," identify each type of proceeding that is pending (i.e., direct appeal, art. 11.07
          application, or federal habeas petition), the court in which each proceeding is pending, and the
          date each proceeding was filed.               w 2sci ,)i /i.'AR, )9eccEiD1u6              1J7,i


           oR /'71/            2,ô1'L      IVAL'E   /CAi.   /'frt   17   ,   /A/JC,


25.       Give the name and address, if you know, of each attorney who represented you in the following
          stages of the judgment you are challenging:

           (a)     At preliminary hearing:

           (b)     At arraignment and plea:

           (c)     At trial:

           (d)     At sentencing:

           (e)     On appeal:

           (f)     In any post-conviction proceeding:



                                                              :
  Case 5:19-cv-00101-RWS-CMC Document 1 Filed 07/29/19 Page 9 of 11 PageID #: 9
     (g)    On appeal from any ruling against you in a post-conviction proceeding:



Timeliness of Petition:

26.     If your judgment of conviction, parole revocation or disciplinary proceeding became final over
        one year ago, you must explain why the one-year statute of limitations contained in 28 U.S.C.                            §
        2244(d) does not bar your petition.'




             The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA"), as contained in 28 U.S.C. § 2244(d),
           1


  provides in part that:

           (1)      A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                    custody pursuant to the judgment of a State court. The limitation period shall run from the latest of-

                    (A)       the date on which the judgment became final by the conclusion of direct review or the
                              expiration of the time for seeking such review;

                    (B)       the date on which the impediment to filing an application created by State action in violation
                              of the Constitution or laws of the United States is removed, if the applicant was prevented from
                              filing by such State action;

                    (C)       the date on which the constitutional right asserted was initially recognized by the Supreme
                              Court, if the right has been newly recognized by the Supreme Court and made retroactively
                              applicable to cases on collateral review; or

                    (D)       the date on which the factual predicate of the claim or claims presented could have been
                              discovered through the exercise of due diligence.

           (2)      The time during which a properly filed application for State post-conviction or other collateral review
                    with respect to the pertinent judgment or claim is pending shall not be counted toward any period of
                    limitation under this subsection.
 Case 5:19-cv-00101-RWS-CMC Document 1 Filed 07/29/19 Page 10 of 11 PageID #: 10
     Wherefore, petitioner prays that the Court grant him the relief to which he may be entitled.



                                                        Signature of Attorney (if any)




       I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true and correct
and that this Petition for a Writ of Habeas Corpus was placed in the prison mailing system on

       /'13   /o/                                       (month, day, year).


       Executed (signed) on         7/'Y      ,/?O/9                      (date).




                                                        Signature of Petitioner (required)


Petitioner's current address:              ,'7 3r?q                                               75:c-)20




                                                    -10-
                     iJ,gp
II4RK hifr'A'
      cfw   it, 3c
      &srcw     ;;           )2,                    IIIII
                                   ?016 E7IEI 0000 1076 4231




                                                                                                                                                                      /5
                                                               1//7;cL) Sr,'72s
                                                                                    Case 5:19-cv-00101-RWS-CMC Document 1 Filed 07/29/19 Page 11 of 11 PageID #: 11




                                                                              OE/c,
                                                               (,1   3   Cour//Q"
